The facts as alleged by the respective parties were as follows:
On the part of the defendants it was alleged:
a--That on the commencement of summary proceedings to recover the possession of certain premises occupied by complainant, but the title to which was in the defendant John Campbell, the complainant filed her bill, in which she claimed to be the owner of said premises, and, without filing any bond, secured an injunction restraining the further prosecution of said summary proceedings and the institution of any other action at law for the recovery of the rents or profits or *17the possession of said promises.
b — That on July 16, 1895, a decree was made dismissing said bill; that the occupancy by complainant of said premises has continued since tiie bill was filed, and still continues; that the defendant Campbell has received no rent or income therefrom during such occupancy, and that complainant is pecuniarily irresponsible.
a — That no notice of an application for the approval of the appeal bond, signed by John Torrent as sole surety, or for fixing the penalty of said bond, was served upon the solicitors for the defendants; that said solicitors did not appear before the circuit court commissioner, who approved said bond and fixed the penalty thereof, and were not heard as to the pecuniary responsibility of said surety; that no notice, under Supreme Court Rule No. 14, that said appeal had been perfected, was served on the solicitors for the appellees.
On the part of the complainant it was alleged:
a — That the property involved in the suit belongs to complainant; that defendant John Campbell is a brother of complainant; that he acted for her in the purchase of said property, and took the title in his own name, without her consent or knowledge, and that he has no equitable interest in said property; that said Campbell commenced proceedings to recover possession of said property, as stated by defendants, and that complainant instituted this suit for the purpose of establishing the legal title thereto in herself; that said property is the home and residence and homestead of the complainant; that the defendants have never demanded any rent of complainant for the use of said property, and that she is not now,nor ever has been, a tenant of said defendants, or of either of them.
b — That the record in this case is nearly all printed, and that the complainant expects to be able to file it within the time limited by the rule, and to have the case heard at the next regular term of this Court.
c — That the delay in presenting the appeal bond for approval was caused by
the poverty of the complainant; that after her solicitor had prepared the bond he secured its execution by John Torrent • as surety; that said surety is worth half a million dollar's; that said solicitor then handed the bond to the circuit court commissioner, and requested him to see the defendants’ solicitors, and ascertain if it was satisfactory to them; that a short time afterwards said solicitor was informed by the commissioner that he had seen one of defendants’ solicitors, who objected to the bond on the ground that it should be conditioned for the payment of the rental value of the premises from the time the bill was filed; that the penalty .should be $1,500, and that no other objections were made to said bond; that the said commissioner heard defendants’ attorneys fully as to their claims; that complainant’s solicitor contended that the condition of the bond was as prescribed by law; that as defendants did not ask for a decree for rent, and never presented any claim for the same in the case, the court would not make such a decree; that to require such a bond as was asked for would not only be contrary to law, but would render it impossible for complainant to appeal, and thereupon the bond was approved, and that by virtue of the proceedings stated the defendants’ counsel did, in effect, have a hearing before the commissioner, although not strictly in accordance with the statute.
cl —That on October 26,1895, complainant’s solicitor caused a copy of the appeal bond, order of approval, and order fixing the penalty thereof, together with a copy of the claim of appeal, all attached together, with notice of the filing thereof, and all duly certified to, to be served on the solicitors for the defendants, which service was equivalent to the notice required by Supreme Court Rule No. 14.